AppletoN, C. J.
This is a bill in equity to redeem a mortgage given to secure two notes of hand and a contract for advances by the mortgagees for supplies to be by them furnished to the complainant in a lumbering operation.
The case comes before us on exceptions to the master’s report.
*234By the contract between the parties secured by the mortgage, and bearing date October 23, 1873, the complainant was to allow a commission of ten per cent, on all advances, and to pay interest at the rate of ten per cent, after December 1,1874, "on all sums due and unpaid at that date.”
The mortgagees sold the logs on September 5, 1874, for $8,377.’33, and credited the complainant with that sum as of that date, but they gave the purchaser time on part, receiving interest for the time payment was extended. The master did not allow the complainant for the interest paid by the purchaser for the delay given him on payment. We think the ruling of the master correct. If the defendants chose to give the purchaser delay, it was a matter between them and the purchaser, and they are entitled to interest for the delay, and not the complainant.
The respondents were requested in writing to render an account of the amount due on the mortgage. One of them rendered no account whatever, — the other an imperfect and inaccurate one. The complainant is entitled to recover cost in case the mortgage is redeemed — otherwise not.
The bill is to be dismissed unless within sixty days from the entry of the decree, in this case the plaintiff pays to the defendants the sum of $3,785.97, found due by the master December 10, 1879, with interest thereon from said date to the time of payment, less the plaintiff’s taxable bill of costs — otherwise said mortgage to stand forever foreclosed.
WaltoN, YirgiN, Peters and Stricwds, JJ., concurred.